UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

rer re nr errr rn tr rere x
MARK SUSSMAN, et al.,
Plaintiffs, 16-cv-7659 (PKC)
-against-
ORDER
NEWSPAPER AND MAIL DELIVERER'S
UNION OF NEW YORK AND VICINITY,
Defendant.
eee eee ee ee ee ee K

 

CASTEL, U.S.D.J.

This schedule applies to the remaining proceedings prior to trial:

1.

Plaintiffs’ proposed voir dire, proposed verdict sheet, proposed jury
instructions and their motions in limine shall be filed by March 24, 2020, with
a copy of the voir dire, verdict sheet and jury instructions delivered in MS
Word format. Also, by March 24, 2020, plaintiffs shall deliver to defendant in
MS Word format their portion of the proposed Joint Pre-Trial Order.
Defendant’s proposed voir dire, proposed verdict sheet, proposed jury
instructions, its motions in limine and its responses to plaintiffs’ motions in
limine shall be filed by April 17, 2020, with a copy of the voir dire, verdict
sheet and jury instructions delivered in MS Word format. Also, by April 17,
2020, defendant shall deliver in MS Word format to plaintiffs its portion of
the proposed Joint Pre-Trial Order merged with plaintiffs’ portion.

By May 1, 2020, plaintiff shall file its response to defendant’s motions in
limine. Also by May I, 2020, the parties shall file the proposed Joint Pre~-

Trial Order.

 
4, The Final Pre-Trial Conference will be held on May 21, 2020, at 10 a.m.
5. The Clerk shall amend the caption to the manner in which it appears in this

Order.

SO ORDERED.

P. Kevin Castel
United States District Judge

Dated: New York, New York
February 26, 2020

 
